internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-106235-99 date date a b c year trust trustee state dear this letter responds to a letter dated date submitted on behalf of trust requesting a ruling that the trust is an eligible s_corporation shareholder under sec_1361 of the internal_revenue_code the information submitted states the following trust is an irrevocable_trust created by a and b in year trust has a beneficiary c a minor child of a and b a is the sole shareholder of an s_corporation and plans to transfer shares from the s_corporation to trust david c stone article iv sec_1 of the trust provides that the trustees may distribute the net_income and principal from the trust to c in the trustees’ sole discretion however no such distribution may be made if the distribution discharges any parental or other legal_obligation which either grantor may have at any time nor shall any distribution of income or principal be made to or for the benefit of any person other c any undistributed_income shall be periodically added to principal article iv sec_1 of the trust provides that once c attains the age of forty years c shall have the right to withdraw one-third of the remaining trust property held for c’s use and benefit after c attains the age of forty-five years c shall have the right to withdraw one-half ½ of the remaining trust property held for c’s use and benefit and after c attains the age of fifty years c shall have the right to withdraw the entire remainder of the trust property held for her use and benefit notification of withdrawal shall be made in writing by c and delivered to the trustee the rights of withdrawal shall not lapse or be diminished by reason of the failure of c to exercise such withdrawal rights or any part thereof at any time article iv sec_1 of the trust provides that at the death of c the remainder of the trust shall be distributed to such person s or to the estate of c in such manner and in such amount s in trust or otherwise as c may appoint either by an instrument in writing dated witnessed and acknowledged in the same manner that deeds of real_estate are required to be witnessed and acknowledged to be eligible for recording by the law in effect in state as of the date of execution of such instrument or in and by the last will and testament of the beneficiary this power_of_appointment shall be exercisable only by specific reference to such power in such a written instrument or in the last will and testament will of c provided that in the case of conflict the exercise of the power_of_appointment executed latest in time shall govern article iv sec_1 of the trust provides that at the death of c the trustee shall distribute all of the principal and undistributed_income which c has not so directed and appointed to the then living issue of c by right of representation or if there are no living issue of c to the then living issue of grantors by right of representation if there are no issue of grantors then living the trustee shall distribute the remaining assets of the trust outright in equal shares to each of the then living sisters of grantors and to the then living issue of any deceased sister of grantors by right of representation the trust contains additional provisions describing whether the distribution in these circumstances is outright or in trust for david c stone the benefit of the beneficiary article iv section of the trust gives c an absolute right to withdraw transfers of property and money made to the trust the transferred property the right of withdrawal extends for a thirty day period after each contribution is made the trustee is required to notify c or c’s legal_representative of all transfers of property to the trust to the extent that such a withdrawal right has not been exercised by the end of such thirty day period the withdrawal right lapses sec_1361 of the code provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under a is in effect for the year sec_1361 of the code provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder of an s_corporation if the entire trust is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_671 of the code provides that when the grantor or another person is treated as the owner of any portion of a_trust there shall be included in the computing the taxable_income and credits of the grantor or the other person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing the taxable_income or credits against tax of an individual sec_673 through of the code specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust sec_678 of the code provides that a person other than a grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or david c stone modification retains such control as would cause a grantor to be treated as the owner of such a portion of the trust within the principles of sec_671 to inclusive sec_677 of the code provides in part that the grantor will be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or grantor’s spouse because transfers of property and money to the trust will be subject_to the absolute power to withdraw those transfers by c under section of the trust c will be treated as having a power to vest such transfers in herself within the meaning of sec_678 of the code if c fails to exercise the withdrawal power c will be treated as having released the power while retaining a right to have all trust income allocable to the portion of the transfers subject_to the power to withdraw ordinary_income and income allocable to corpus in the sole discretion of the trustee distributed to her or accumulated for future distribution to her for purposes of sec_678 and sec_677 therefore because c has a power to withdraw all of the transfers of property and money to the trust c will be treated as the owner of the entire trust under sec_678 of the code based on our conclusion that c is the owner of the entire trust the trust meets sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code david c stone this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trustee sincerely yours branch j thomas hines senior technician reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
